DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (JP 2013-021139).
With respect to claim 1, Fujiwara et al. JP’139 shows and discloses a semiconductor device (Fig 2-5) comprising: a first insulation film in contact with an organic material embedded in the semiconductor device (Fig 2-5: a first insulation film 14 in contact directly embedded layer 12/13 made of polyamide or benzocyclobutene in semiconductor device; See also Section [011, 018]); an electrode formed on the first insulation film (Fig 2-5: 16 upper electrode formed on  first insulation film 14); and a second insulation film that covers adjoining edges of the electrode and the first insulation film, and has an opening that exposes a portion of the electrode (Fig 2-5: a second insulation 17 covers adjoining edges of electrode 16 and the first insulation film 17, and has an opening “top/22” that exposes a portion of the electrode 16).

With respect to claim 2, wherein the electrode is provided across the organic material and a semiconducting material of the semiconductor device (Fig 2-5: the electrode 16 is across the organic material 12/13 and a semiconductor material/optical waveguide part 18 of the semiconductor device; Section [011, 018]).
With respect to claims 3, 8 Fujiwara et al. JP’139 shows and discloses wherein the semiconductor device is a directly modulated semiconductor laser (Fig 2-5: a directly modulated semiconductor laser; Section [001-011, 018] modulator; Claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4, 6, 7, 9-12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2013-021139).

With respect to claims 4, 9 the claims further require wherein the semiconductor device is a Mach-Zehnder modulator.  Fujiwara et al. JP’139 discloses the device is a modulator but did not explicitly state the modulator type as a Mach-Zehnder modulator.  However, since no further structure nor relationship in its previous claim, the examiner takes the modulator could be a Mach-Zehnder modulator type in modulating signal.  Also, it has been held to be within one skill in the art to select a well-known type of technology to use for modulation for the intended use - as a matter of obvious design choice.   
	
With respect to claims 6, 10-12, wherein the organic material comprises a polyamide or benzocyclobutene (Section [011, 018] organic polyimide or benzocyclobutene; Claim 1).

With respect to claims 7, 14-16, 18 wherein the second insulation film comprises SiO2, SiNx, or SiONx (Section [002, 018] insulation film SiO or SiN).

Allowable Subject Matter
Claims 5, 13, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5:
wherein the Mach-Zehnder modulator includes an electroabsorption modulator.

COMMUNICATION
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828